                                                                                                                      wJS DISTRICT COURT
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case                                                                      'I'BRN DIST ARKANSAS
                       Sheet I                                                                                                FILED
                                                                                                                            P!8 I 2 2019
                                          UNITED STATES DISTRICT COURT                                               ~UGLASRYOUNO,CJerk
                                                          Western District of Arkansas                                         Deputy Cieri
                                                                        )
              UNITED STA TES OF AMERICA                                  )        JUDGMENT IN A CRIMINAL CASE
                                   v.                                    )
                                                                         )
                                                                                  Case Number:           6: l 8-06012M-001
                                                                         )
                       STEPHANIE A. HALE                                 )        USM Number:            None
                                                                         )
                                                                         )        Travis Jerem Morrisse
                                                                          )       Defendant's Attorney

THE DEFENDANT:
['.8J pleaded guilty to count(s)     One (1) of the Information on October 16, 2018 .

D pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended             Count
18 U.S.C. § 13(a) and              Possession of Drug Paraphernalia                                          06/21 /2018                1
A.C.A. § 5-64-443(a)(l)




       The defendant is sentenced as provided in pages 2 through         -----'7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s) _ _ _ _ _ _ _ _ _ _ _ __                      O   is   Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                        Februa      12 2019
                                                                        Date of Imposition of Judgment



                                                                        /s/ Ba      A. Br ant
                                                                        Signature of Judge




                                                                                                     ant United States Ma istrate Jud e



                                                                         Februa      12 2019
                                                                         Date
AO 2458 (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page - ~2-   of   7
  DEFENDANT:                    STEPHANIE A. HALE
  CASE NUMBER:                  6: 18-06012M-001

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
  total term of:
                     three (3) months, suspended for a period of one (1) year.




       D    The court makes the following recommendations to the Bureau of Prisons:




       D    The defendant is remanded to the custody of the United States Marshal.

       D    The defendant shall surrender to the United States Marshal for this district:

            D     at _ _ _ _ _ _ _                D a.m.        Dp.m.          on

            D     as notified by the United States Marshal.

       D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D     before 2 p.m. on

            D     as notified by the United States Marshal.

            D     as notified by the Probation or Pretrial Services Office.

                                                                    RETURN
  I have executed this judgment as follows:




           Defendant delivered on                                                           to

  at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                              By
                                                                                                 DEPUTY UNITED ST ATES MARSHAL
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 4-Probation

                                                                                                         Judgment-Page _ _
                                                                                                                         3_     of        7
  DEFENDANT:                 STEPHANIE A. HALE
  CASE NUMBER:               6: 18-06012M-OO 1

                                                               PROBATION

                                                              (1) year.
  You are hereby sentenced to probation for a term of:
                                                         -one
                                                           - ~~     -------------

                                                     MANDATORY CONDITIONS
  I.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
       probation and at least two periodic drug tests thereafter, as determined by the court.
              D    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
  4.    D      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  5.    D      You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
               as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
               you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  6.    D      You must participate in an approved program for domestic violence. (check if applicable)
  7.    D      You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
  8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
  9.   If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
  I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
       fines, or special assessments.


  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
AO 2458 (Rev. 11 /16)   Judgment in a Criminal Case
                        Sheet 4A - Probation

                                                                                                  Judgment-Page _ ___c4_ _ of _ _ _7~ - -

DEFENDANT:                    STEPHANIE A. HALE
CASE NUMBER:                  6: 18-060 l 2M-00 1

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
I 3.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

 Defendant's Signature                                                                                     Date
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 4D - Probation

                                                                                            Judgment-Page _   5_   of       7
DEFENDANT:                  STEPHANIE A. HALE
CASE NUMBER:                6: 18-06012M-OO I

                                          SPECIAL CONDITIONS OF SUPERVISION



l.       The defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling, and/or treatment,
         as deemed necessary and as directed by the U.S. Probation Office.

2.       The defendant shall submit to a search of her person, real and/or personal property, residence, place of business or
         employment, and/or vehicle(s) conducted by the U.S. Probation Office based upon reasonable suspicion of criminal
         activity or a violation of any condition of supervised release. Failure to submit to a search may be grounds for
         revocation.

3.       The defendant shall participate in and complete a parenting class during the term of supervision.

4.       The defendant shall be prohibited from entering the Hot Springs National Park during the term of supervision, unless
         required to do so for employment or emergency purposes.
AO 2458 (Rev. 11 / 16)    Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties

                                                                                                       Judgment -   Page - ~6_ _   of      7
  DEFENDANT:                            STEPHANIE A. HALE
  CASE NUMBER:                          6: I 8-060 I 2M-00 1

                                                    CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                                                        JVT A Assessment*
                            Assessment                                                                        Restitution
  TOTALS                 $ 25.00                     $ -0-                     $ 200 .00                   $ -0-


 D The determination ofrestitution is deferred until - - - - - .            An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

  Name of Payee                                    Total Loss**                  Restitution Ordered                     Priority or Percentage




  TOTALS                                   $ _ _ _ _ _ _ _ _ __              $ _ _ _ _ _ _ _ _ __

 D Restitution amount ordered pursuant to plea agreement            $


 D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).



 D The court determined that the defendant does not have the ability to pay interest and it is ordered that:
   D the interest requirement is waived for the D fine D restitution.
   D the interest requirement for the D fine D restitution is modified as follows:
            * Justice for Victims ofTrafficking Act of 2015 , Pub. L. No. 114-22.
            ** Findings for the total amount of losses are required under Chapters 109A, 110,   11 OA, and 113A of Title 18 for offenses
            committed on or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 11 / 16)      Judgment in a Criminal Case
                            Sheet 6 - Schedule of Payments

                                                                                                                Judgment -   Page - ~7-   of    7
  DEFENDANT:                       STEPHANIE A. HALE
  CASE NUMBER:                     6: 18-06012M-001

                                                             SCHEDULE OF PAYMENTS
  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

  A     1:8:1    Lump sum payment of$ _ 2_25_._00_ _ __               due immediately, balance due

                 0       not later than                                  , or
                 1:8:1   in accordance with    D     C,      D   D,    D    E, or   1:8:1   F below; or

  B     O        Payment to begin immediately (may be combined with             D C,           0   D, or   O F below); or
  C     D        Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                                  (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

  D     O        Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                                  (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                 term of supervision; or

  E      O       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
                 imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F      1:8:1   Special instructions regarding the payment of criminal monetary penalties:
                 The defendant is to make monthly payments ofat least $20.




  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
  during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
  Inmate Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



   0     Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.




   0     The defendant shall pay the cost of prosecution.

   0     The defendant shall pay the following court cost(s):

   0     The defendant shall forfeit the defendant's interest in the following property to the United States:




   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
   interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
